Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites calculating a time required for the user to use the usage area for each usage area.
The limitations of acquiring congestion detection information for each usage area, detected from a captured image obtained by a camera, and calculating a time required for the user to use the usage area for each usage area and generating a browsing screen, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “by the information processing device” and “generating a browsing screen” nothing in the claim limitations precludes the step from practically being performed in the mind. For example, but for the “by the information processing device”  and generating a browsing screen” language, “calculating” in the context of this claim encompasses the user manually calculating the amount time it takes a person to use/wait in an area via capturing the image of the area.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Analyzing the additional elements, individually and in combination, fails to integrate the judicial exception into a practical application.  The claim recites additional elements – (i) an information processing device, (ii) a camera, and (iii) a browsing screen.  The information processing device, camera, and browsing screen are recited at such a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a an information processing device and a camera amount to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using generic components cannot provide an inventive concept. The claim is not patent eligible.
Dependent Claims 2-6 are also rejected under 35 U.S.C. 101 because the claimed invention(s) are directed to an abstract idea without significantly more.   Claims 2-6 merely further narrow the abstract idea and do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.  
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites calculat[ing] a time required for the user to use the usage area for each usage area.
The limitations of acquiring congestion detection information for each usage area, detected from a captured image obtained by a camera, and calculating a time required for the user to use the usage area for each usage area and generating a browsing screen, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “by the information processing device” and If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
 Analyzing the additional elements, individually and in combination, fails to integrate the judicial exception into a practical application.  The claim recites additional elements – (i) an information processing device, (ii) a communicator, (iii) a camera, (iv) a user terminal device, (v) a controller, and (vi) a browsing screen.  The information processing device, communicator, camera, user terminal device, and browsing screen are recited at such a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an information processing device, a communicator, a camera, a user terminal device, and a browsing screen amount to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using generic components cannot provide an inventive concept. The claim is not patent eligible.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the presentation of time and congestion information.
The limitations of communicating and determining a time required for the user to use the usage area and congestion presentation information representing a congestion level of the usage area for each of a plurality of the usage areas where the use of the user is assumed, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a communicator”, a “display”, and a “controller”, nothing in the claim limitations precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
 Analyzing the additional elements, individually and in combination, fails to integrate the judicial exception into a practical application.  The claim recites additional elements – (i) device, (ii) a communicator, (iii) a display, and a (iv) a controller.  These additional elements are recited at such a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over pre-grant publication no.: US 2016/0005053 A1, hereinafter “Klima,” in view of pre-grant publication no.: US 2015/0081348 A1, hereinafter “Avera.”
Claim 1: Klima teaches:  A facility usage assistance method that provides a user using a usage area in a facility with information on a congestion state of the usage area by an information processing device to assist a facility usage of the user, the method comprising:
by the information processing device, (Klima [0005])
acquiring congestion detection information for each usage area, detected from a captured image obtained by a camera capturing the image of the usage area; (Klima [0005])
calculating a time required for the user to use the usage area for each usage area and acquiring congestion presentation information representing a congestion level of the usage area for each usage area, based on the congestion detection information; (Klima [0005])
and generating a browsing screen including the required time (Klima [0010])
With respect to the following limitation:
and the congestion presentation information for each of a plurality of the usage areas where the use of the user is assumed. 
Klima teaches a computer-implemented technique that processes images for automatic, real-time calculation of user wait times (Klima [0002]) but does not explicitly teach displaying congestion presentation information for each of a plurality of the usage areas where the use of the user is assumed.  However, Avera teaches a computer-implemented method of presenting wait times for a plurality of venues that share a common characteristic and are within a threshold proximity of the starting venue.  (Avera [0003], “one or more graphical elements can be presented on the computing device of the second user. The graphical elements can be indicative of the wait time information for all any or all of the venues, for example the venue and the plurality of other venues.”)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the presentation configuration taught by Avera with the technique taught by Klima since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 7: Klima teaches: A facility usage assistance device that provides a user using a usage area in a facility with information on a congestion state of the usage area by an information processing device to assist a facility usage of the user (Klima [0006]), comprising:
a communicator that performs communication with a camera that captures an image of the usage area and a user terminal device; (Klima [0033] & [0041]) and
a controller that generates a browsing screen to be displayed on the user terminal device, (Klima [0035]) 
wherein the communicator receives congestion detection information for each usage area, detected from the image captured from the camera, (Klima [0005]) and
wherein the controller 
calculates a time required for the user to use the usage area for each usage area and acquires congestion presentation information representing a congestion level of the usage area for each usage area, based on the congestion detection information, (Klima [0005]) and
generates a browsing screen including the required time (Klima [0010])
With respect to the following limitation:
and the congestion presentation information for each of a plurality of the usage areas where the use of the user is assumed.
Klima teaches a computer-implemented technique that processes images for automatic, real-time calculation of user wait times (Klima [0002]) but does not explicitly teach displaying congestion presentation information for each of a plurality of the usage areas where the use of the user is assumed.  However, Avera teaches a computer-implemented method of presenting wait times for a plurality of venues that share a common characteristic and are within a threshold proximity of the starting venue.  (Avera [0003], “one or more graphical elements can be presented on the computing device of the second user. The graphical elements can be indicative of the wait time information for all any or all of the venues, for example the venue and the plurality of other venues.”)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the presentation configuration taught by Avera with the technique taught by Klima since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 8: Klima teaches: A user terminal device that presents information on a congestion state of a usage area in a facility to a user using the usage area (Klima [0033]), comprising:
a communicator that performs communication with a facility usage assistance device that generates a browsing screen to be displayed on the user terminal device; (Klima [0033])
a display that displays the browsing screen; (Klima [0033])
and a controller that controls the display, (Klima [0033])
wherein a time required for the user to use the usage area (Klima [0005])
With respect to the following limitation:
and congestion presentation information representing a congestion level of the usage area for each of a plurality of the usage areas where the use of the user is assumed are displayed on the browsing screen.
Klima teaches a computer-implemented technique that processes images for automatic, real-time calculation of user wait times (Klima [0002]) but does not explicitly teach displaying congestion presentation information for each of a plurality of the usage areas where the use of the user is assumed.  However, Avera teaches a computer-implemented method of presenting wait times for a plurality of venues that share a common characteristic and are within a threshold proximity of the starting venue.  (Avera [0003], “one or more graphical elements can be presented on the computing device of the second user. The graphical elements can be indicative of the wait time information for all any or all of the venues, for example the venue and the plurality of other venues.”)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the presentation configuration taught by Avera with the technique taught by Klima since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Klima/Avera in view of pre-grant publication no.: US 2013/0223678 A1, hereinafter “Brunetti.”
Claim 2: Klima/Avera, as shown above, teaches all of the limitations of Claim 1.  Klima/Avera does not teach the following; however Brunetti teaches:
wherein the congestion presentation information is character information representing the congestion level of the usage area with words. (Brunetti [0021]).
Klima/Avera teaches a computer-implemented technique that processes images for automatic, real-time calculation of user wait times (Klima [0002]) but does not explicitly teach presenting the congestion information with character information representing the congestion level of the usage area with words.  However, Brunetti teaches a time in line tracking system that can utilize words to display a message representing the expected duration a person may have to wait in a queue (Brunetti [0021]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the display message in Brunetti with the technique taught by Klima/Avera since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 3 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Klima/Avera in view of pre-grant publication no.: US 2019/0012547 A1, hereinafter “Togashi.”
Claim 3: Klima/Avera, as shown above, teaches all of the limitations of Claim 1.  Klima/Avera does not teach the following; however Togashi teaches:
wherein the congestion presentation information is character information representing the congestion level of the usage area with the number of persons staying in the usage area. (Togashi [0049]).

Claim 5: Klima/Avera, as shown above, teaches all of the limitations of Claim 1.  Klima/Avera does not teach the following; however Togashi teaches:
generating the browsing screen with a plurality of display modes selected according to an operation input of the user selecting the plurality of display modes having different congestion presentation information contents in the browsing screen. (Togashi [0063])
Klima/Avera teaches a computer-implemented technique that processes images for automatic, real-time calculation of user wait times (Klima [0002]) but does not explicitly teach generating a browsing screen with a plurality of display modes selected according to an operation input of the user selecting the plurality of display modes having different congestion presentation information contents in the browsing screen. However, Togashi teaches a display that can present a plurality of display modes displaying different congestion information (Togashi [0063] & Figs. 2-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the display .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Klima/Avera in view of pre-grant publication no.: US 2007/0188795 A1, hereinafter “Chishima.”
Claim 4: Klima/Avera, as shown above, teaches all of the limitations of Claim 1.  Klima/Avera does not teach the following; however Chishima teaches:
wherein the congestion presentation information is a privacy protected image in which a person region in the captured image is changed to a mask image. (Chishima [0053], [0054]).
Klima/Avera teaches a computer-implemented technique that processes images for automatic, real-time calculation of user wait times (Klima [0002]) but does not explicitly teach presenting the congestion information with a privacy protected image in which a person region in the captured image is changed to a mask image. However, Chishima teaches a user terminal that displays privacy protected images by masking an individual’s face (Chishima [0053]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the privacy mask protection taught by Chishima with the technique in Klima/Avera since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Klima/Avera/Togashi in view of Chishima.
Claim 6
wherein the plurality of display modes differ from one another in whether or not to display the privacy protected image in which the person region in the captured image is changed to the mask image as the congestion presentation information on the browsing screen. (Chishima [0053], [0054])
Klima/Avera teaches a computer-implemented technique that processes images for automatic, real-time calculation of user wait times (Klima [0002]) but does not explicitly teach display modes that differ from one another in whether or not to display the privacy protected image.  However, Chishima teaches a user terminal that can either display a regular image or a privacy protected image by masking an individual’s face (Chishima [0053]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the privacy mask protection taught by Chishima with the technique in Klima/Avera since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571) 272-0730.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.R.F./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628